Citation Nr: 0914215	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  98-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a rating decision dated in August 1991 that denied 
the Veteran's service connection claim for an acquired 
psychiatric disability is final.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967, and from June 1971 to July 1989.  This appeal 
comes before the Board of Veterans' Appeals on appeal from 
rating decisions of the Department of Veterans Affairs (VA), 
Washington, D.C., Regional Office (RO).

In July 2002, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In a May 8, 2003, decision, the Board found that a rating 
decision dated in August 1991 that denied the Veteran's claim 
for service connection for a psychiatric disability, did not 
contain clear and unmistakable error (CUE).  The Veteran 
subsequently appealed the May 8, 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

A memorandum decision was received in August 2006, and the 
Court entered Judgment in October 2006, vacating the Board's 
May 8, 2003 CUE decision, and remanding the issue of finality 
of the August 1991 rating decision to the Board for 
readjudication consistent with the memorandum decision.  The 
May 8, 2003, decision has been dismissed under a separate 
decision.

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV), however DAV 
presented a motion to withdraw from representation, which was 
granted by the undersigned Veterans Law Judge.  The most 
recent Power of Attorney (POA) (VA Form 21-22) of record, 
dated in October 2008, shows The American Legion (AL), as the 
Veteran's designated representative, however AL presented a 
motion to withdraw from representation, which was granted by 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the August 2006 memorandum decision, a statement 
of the case was never issued in response to the Veteran's 
contention in his notice of disagreement that the August 1991 
rating decision was not final.  See generally, 38 C.F.R. § 
19.26 (2008).  As such, on remand, the RO should adjudicate 
this specific issue by way of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issue whether 
a rating decision dated in August 1991 
that denied the Veteran's claim for 
service connection for a psychiatric 
disability is final, and informed of the 
requirements to perfect an appeal with 
respect to this issue.

2.  If the Veteran perfects an appeal with 
respect to this issue, the case should be 
returned to the Board after the completion 
of all indicated development.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




